Citation Nr: 0331339	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  02-14 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1967 to November 
1989; he died in August 1998.  The appellant is the veteran's 
surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2000 rating decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Manila, 
Philippines.  The appellant requested a hearing before the 
Board in Washington, D.C.; however, in October 2002, the RO 
received a written withdrawal of the appellant's request for 
a hearing.  


FINDINGS OF FACT

1.	The veteran died in August 1998, at the age of 50.  The 
certificate of death listed the immediate causes of death as 
portal systemic encephalopathy stage IV, acute renal failure 
and acute respiratory failure and the antecedent causes of 
the veteran's death as upper GI bleeding, liver cirrhosis, 
and accompensated (?) sepsis.

2.  At the time of the veteran's death, service-connection 
was not in effect for any disability.

3.  There is no competent medical evidence of a nexus between 
the cause of the veteran's death and any injury or disease, 
to include exposure to herbicide including Agent Orange, 
during the veteran's service.






CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant argues that the veteran developed conditions 
that contributed to his death as a result of his service.  
Specifically, she argues that the veteran developed these 
conditions as a result of his exposure to herbicides during 
service in Vietnam.  

Diseases associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e), will be considered to 
have been incurred in service under the circumstances 
outlined in that section even though there is no evidence of 
such disease during the period of service.  If a veteran was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) 
are met, even though there is no record of such disease 
during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: Type 2 diabetes; Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; multiple myeloma, 
respiratory cancers (cancers of the lung, bronchus, larynx, 
or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).     

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy must have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

The surviving spouse of a veteran who had a service-connected 
disability that was the principal or contributory cause of 
his death, which occurred after December 31, 1956, may be 
eligible for VA death benefits.  See 38 U.S.C.A. § 1310(a); 
38 C.F.R. § 3.312(a).  In order to establish service 
connection for the cause of the veteran's death, the evidence 
must establish that the service-connected disability was 
either the principal or a contributory cause of death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related to the cause of 
death.  For a service-connected disability to constitute a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).

The regulations provide that service-connected diseases 
involving active processes affecting vital organs should 
receive careful consideration as a contributing cause of 
death from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of the disease primarily causing 
death.  38 C.F.R. § 3.312(c)(3) (2003).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  A service-connected 
disability is not generally held to have accelerated death 
unless such disability affects a vital organ and was of 
itself of a progressive or debilitating nature. 38 C.F.R. 
§ 3.312(c)(4) (2003).

The death certificate indicates that the veteran died in 
August 1998 at the age of 50 of portal systemic 
encephalopathy stage IV, acute renal failure and acute 
respiratory failure.  Upper GI bleeding, liver cirrhosis, and 
accompensated sepsis were listed as antecedent causes of 
death.  

The veteran's service records indicate that the veteran 
served in combat in Vietnam and had served more than 20 years 
on active duty.  As the veteran's duty included service in 
Vietnam, exposure to Agent Orange is conceded.  The veteran's 
service medical records do not show complaints, treatment or 
a diagnosis involving upper GI bleeding, liver cirrhosis, 
accompensated sepsis, portal systemic encephalopathy, renal 
failure, or respiratory failure.    

The post-service medical evidence includes laboratory and 
hospital reports, dated between 1990 and 1998, and a medical 
examination by the Foreign Service of the Philippines dated 
January 1990.  These reports indicate the veteran was treated 
for hypertension but there is no evidence of diagnosis or 
treatment for the conditions listed on the veteran's death 
certificate.  The final hospital records indicate that the 
veteran was hospitalized in August 1998 for upper 
gastrointestinal bleeding secondary to bleeding esophageal 
reflux, hepatic encephalopathy stage 4, alcoholic liver 
cirrhosis, chronic relapsing pancreatis stage 3 with sepsis, 
and acute renal failure.  The veteran died during this 
hospitalization.

The Board has determined that service connection for the 
cause of the veteran's death is not warranted.  The service 
medical records do not show that he developed upper GI 
bleeding, liver cirrhosis, accompensated (?) sepsis, portal 
systemic encephalopathy, renal failure, or respiratory 
failure during service.  There is no competent evidence of a 
nexus between the veteran's service and the conditions listed 
on his death certificate.  The veteran was treated for 
hypertension while in service and his separation examination 
report, dated in May 1989, indicates a history of "essential 
hypertension, good control."  However, there is no competent 
medical evidence showing that the veteran's hypertension 
either caused or contributed substantially or materially to 
his death.  

Additionally, the Board observes that the veteran was not 
diagnosed with any of the diseases presumptively related to 
exposure to Agent Orange.  Furthermore, there is no competent 
evidence of a nexus between the veteran's exposure to an 
herbicide while in service and the conditions listed on his 
death certificate.  Moreover, there is no competent medical 
opinion from any physician indicating that the causes of the 
veteran's death, or conditions contributing to his cause of 
death, were related to his active service.

In reaching this decision, the Board has considered the 
appellant's assertions.  However, the issues in this case 
ultimately rest upon interpretations of medical evidence and 
conclusions as to the cause of the veteran's death.  In such 
cases, laypersons untrained in the field of medicine are not 
competent to offer such opinions.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The Board has determined that service connection for 
the cause of the veteran's death is not warranted.  To that 
extent, the contentions of the appellant are unsupported by 
persuasive evidence.

Given the foregoing, the Board finds that the preponderance 
of the evidence is against the claim, and that the claim of 
entitlement to service connection for the cause of the 
veteran's death must be denied.  See 38 C.F.R. § 3.312.  The 
Board has also considered the benefit-of-the-doubt rule in 
reaching this decision.  However, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


VCAA

There was a significant change in the law during the pendency 
of this appeal.  The Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003) redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  38 C.F.R. § 3.159.

First, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  
There is no issue as to providing an appropriate application 
form or completeness of the application in this case.  In the 
circumstances of this case, the appellant was advised of the 
applicable laws and regulations, and the evidence needed to 
substantiate this claim by an October 2000 rating decision 
and the July 2002 statement of the case (SOC) that the 
criteria for service connection for the cause of the 
veteran's death had not been met.  That is the key issue in 
this case, and the rating decision and SOC informed the 
appellant of the evidence needed to substantiate her claim.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  Based on the 
foregoing, the Board concludes that the appellant has been 
informed of the information and evidence needed to 
substantiate her claim and that VA has complied with its 
notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. § 
5103A (West 2002).  In this case, the RO has requested and 
obtained service medical records from the National Personnel 
Records Center, as well as medical records.  In a letter 
dated May 2001, the appellant was also advised of the 
provisions of the VCAA, and the RO requested that she 
identify all sources of relevant records.  In particular, the 
appellant was notified that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  She was advised that 
it was her responsibility to either send medical treatment 
records from any private physician regarding treatment for 
the claimed disabilities, or to provide a properly executed 
release so that VA could request the records for her.  The 
appellant was also asked to advise VA if there were any other 
information or evidence she considered relevant to her claim 
so that VA could help by getting that evidence.   
Subsequently, medical records were identified and sent to the 
RO.  Furthermore, although the VCAA letter dated May 2001 
provided the appellant with a 60-day period in which to 
respond, the Board notes that the statutory one-year period 
provided for response has passed.  See 38 U.S.C.§ 5103(b)(1).  
Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of her duties 
to obtain evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Paralyzed Veterans of America v. Sec'y of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. September 22, 2003).  Accordingly, the Board finds that 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating this 
claim.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to establish this claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	CHERYL L. MASON
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



